UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-52322 GULF UNITED ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) P.O. Box 22165, Houston, Texas (Address of principal executive offices) 20-5893642 (I.R.S. Employer Identification No.) 77227-2165 (Zip Code) Registrant’s telephone number, including area code: (713) 942-6575 N.A. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of January 11, 2012, there were 460,267,726 shares of the registrant’s common stock, par value $0.001 per share, issued and outstanding. GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) TABLE OF CONTENTS Part I. Financial Information Item 1 Financial Statements Consolidated Balance Sheets - November 30, 2011 and August 31, 2011 (unaudited) 5 Consolidated Statements of Operations (unaudited) - For the Three Months Ended November 30, 2011 and 2010 and the Period From Inception (September 19, 2003) through November 30, 2011 6 Consolidated Statements of Cash Flows (unaudited) - For the Three Months Ended November 30, 2011 and 2010 and the Period from Inception (September 19, 2003) through November 30, 2011 7 Consolidated Statements of Changes in Shareholders' Equity (Deficiency) and Comprehensive Income (unaudited) for the Period from Inception (September 19, 2003) through November 30, 2011 8 Notes to the Consolidated Financial Statements (Unaudited) 10 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 Controls and Procedures 28 Part II. Other Information Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 Defaults Upon Senior Securities 31 Item 4 (Removed and Reserved) 31 Item 5 Other Information 31 Item 6 Exhibits 31 Signatures 32 EX-31.1 (EXHIBIT 31.1) EX-31.2 (EXHIBIT 31.2) EX-32.1 (EXHIBIT 32.1) EX-32.2 (EXHIBIT 32.2) Statement Regarding Forward-Looking Information This Quarterly Report on Form 10-Q contains forward-looking statements. All statements other than statements of historical facts included in this Report including, without limitation, statements in the Management’s Discussion and Analysis of Financial Condition and Results of Operations included in this Report, regarding our financial condition, estimated working capital, business strategy, the plans and objectives of our management for future operations and those statements preceded by, followed by or that otherwise include the words “believe”, “expects”, “anticipates”, “intends”, “estimates”, “projects”, “target”, “goal”, “plans”, “objective”, “should”, or similar expressions or variations on such expressions are forward-looking statements. We can give no assurances that the assumptions upon which the forward-looking statements are based will prove to be correct. Because forward-looking statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. There are a number of risks, uncertainties and other important factors that could cause our actual results to differ materially from the forward-looking statements including, but not limited to, our ability to identify and exploit available corporate acquisition, farm-in and/or joint venture opportunities in the energy sector in Colombia and Peru and, more generally, in Latin America, our ability to establish technical and managerial infrastructure, our ability to raise required capital on acceptable terms and conditions, our ability to take advantage of, and successfully participate in such opportunities, our ability to successfully operate, or influence our joint venture partners’ operation of, the projects in which we participate in a cost effective and efficient way; future economic conditions, political and regulatory stability and changes and volatility in energy prices.A description of some of the risks and uncertainties that could cause our actual results to differ materially from those described by the forward-looking statements in this Quarterly Report on Form 10-Q appears in the section captioned “Risk Factors” in our Annual Report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”) on November 29, 2011 and Item 1A of this Quarterly Report on Form 10-Q. Except as otherwise required by the federal securities laws, we disclaim any obligations or undertaking to publicly release any updates or revisions to any forward-looking statement contained in this Quarterly Report on Form 10-Q to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FIRST QUARTER FINANCIAL STATEMENTS November 30, 2011 (Unaudited) GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Balance Sheets November 30, August 31, (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Prepaid expenses Total Current Assets Fixed Assets: Computer Equipment Software License Less:Accumulated Depreciation ) ) Net Fixed Assets Other Assets Investment in oil and gas properties (Note 3 and 8) Total Other Assets Total Assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Accounts payable to operators of working interests Loans payable related parties (Note 6) Shareholder loans payable and accrued interest (Net of note discount of $110,277 at August 31, 2011)(Note 7) - Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY (DEFICIENCY) Preferred Stock, 50,000,000 shares authorized, none issued or outstanding - - Common Stock Authorized: 700,000,000 shares with a par value of $0.001 Issued and Outstanding: 460,267,726as of November 30, 2011 and 454,667,726as of August 31, 2011 Additional paid-in capital Common stock subscribed - Accumulated other comprehensive income ) ) Deficit Accumulated During The Development Stage ) ) Total Stockholders' Equity (Deficiency) Total Liabilities and Stockholders' Equity (Deficiency) $ $ The accompanying notes are an integral part of these consolidated financial statements. -5- GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Period From Inception (September 19, 2003) Three Months Ended November 30, Through November 30, 2011 Revenues $
